DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 24 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,916,383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-23, 25-32, and 34-41 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 21, the prior art fails to teach, or fairly suggest, the use of a transparent substrate, when taken in conjunction with the remaining limitations of claim 21.  With respect to claim 32, the prior art fails to teach, or fairly suggest, the recited dimensions of the graphene structure, when taken in conjunction with the remaining limitations.  With respect to claim 41, the prior art fails to teach, or fairly suggest, the details of the patterned substrate, when taken in conjunction with the remaining limitations.  Claims 22, 23, 25-31, and 34-40 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848